This is an appeal from an order discharging petitioner on habeas corpus. The only question is whether the information wholly failed to charge an offense.
The charging part reads:
". . . that Elveron Hoyt late of the County and State aforesaid, on the 20th day of July, A.D. 1942, then and there in the County of DeSoto and State of Florida, being employed in the State of Florida did operate upon a highway of the State of Florida located in the County of DeSoto and State of Florida a motor vehicle, namely, an automobile without having displayed thereon and affixed thereto a 1942 Florida License plate . . ."
Section 320.35, Florida Statutes 1941, prohibits the operation of a motor vehicle without having the proper license plate. Section 320.38 requires a non resident operator to procure a Florida license also when he accepts employment in Florida. The sufficiency of the information was challenged by a motion. No appeal was prosecuted from the judgment of conviction. It is evident that petitioner is seeking to substitute this procedure for an orderly appeal. Section 140 of the Criminal Procedure Act was before us for construction in Jones v. Cook, 146 Fla. 253, 200 So. 856. Upon authority of the latter case the judgment herein is reversed with directions to remand petitioner to custody.
BUFORD, C. J., TERRELL and BROWN, JJ., concur.